Citation Nr: 1130723	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-25 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by a United States Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied service connection for a skin rash and for post-traumatic stress disorder (PTSD).

In March 2010, the Board remanded the case to the RO via the VA Appeals Management Center (AMC), for the development of additional evidence.  In a March 2011 rating decision, the AMC granted service connection for PTSD.  The AMC completed the requested evidentiary development on the issue of service connection for a skin rash, and returned that issue to the Board for adjudication.

At this time, the appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served in Vietnam, and VA presumes that he was exposed to an herbicide agent during service.  In the March 2010 remand, the Board instructed that the Veteran receive a VA skin examination, with review of the claims file and an opinion as to the likely etiology of any current skin disorder.  The Veteran had an examination in June 2010.  The examiner diagnosed nummular eczema.  The examiner stated that because there was minimal disease present and because of his original description of blisters which are not present on examination today that it is less likely than not that the Veteran's current skin disorder was related to the skin disorder the Veteran described as having manifested soon after his service in Vietnam or to Agent Orange exposure.  While the examiner's opinion suggests that the current condition is not related to service because nummular eczema is not manifested by blisters, the examiner did not expressly state such and did not explain why the Veteran's condition is not related to herbicide exposure.  

Moreover, in an April 2011 statement, the Veteran contended that his current skin disorder is secondary to his service-connected PTSD.  He essentially asserts that stress associated with PTSD can cause or aggravate skin disorders.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease, or for aggravation of a non-service-connected disease by a service-connected disease.  38 C.F.R. § 3.310 (2010).  The Board will remand the case to obtain an examination and opinion following claims file review as to the likelihood of a relationship between the Veteran's PTSD and a current skin disorder.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, while the Veteran has been provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), such notice did not address a claim for service connection on a secondary basis.  Corrective notice should be provided on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA notice that advises the Veteran of the information and evidence necessary to substantiate his claim for service connection for a skin disorder as secondary to his service-connected PTSD. 

2.  Ask the Veteran to provide the names and addresses of all medical providers, both VA and private, who have treated him for his skin condition since discharge from service.  After securing any necessary release, the RO/AMC should attempt to obtain any records identified by the Veteran which are not duplicates of those contained in the record.  

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA skin examination to determine the current nature of a current skin disorder and to obtain an opinion as to whether any currently identified skin disorder is related to service or was caused or aggravated by service-connected PTSD.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner must be provided with the Veteran's claims file for review.  

After examining the Veteran and reviewing the claims file, the examiner should provide a diagnosis for any current skin conditions identified.  Thereafter, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current skin disorder is related to the blisters the Veteran described as being present in service or is related to Agent Orange exposure.  If not, the examiner should provide an opinion as to whether any current skin condition is caused by his service-connected PTSD or is permanently worsened beyond the normal course of the disease (aggravated) by his PTSD.  If the examiner concludes that a current skin disorder is aggravated by PTSD, the examiner should attempt to quantify the degree of aggravation caused by the PTSD.  The examiner should provide the medical basis for the opinions provided. 

4.  After completion of the above, review the expanded record and determine if the Veteran's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


